Denied and Opinion Filed July 1, 2019




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00483-CV

IN RE ANGELINA ARREDONDO, INDIVIDUALLY AND AS REPRESENTATIVE OF
  THE ESTATE OF DANIEL ARREDONDO, DECEASED AND NEXT FRIEND OF
                     MINOR CHILDREN, Relators

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-07257

                              MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Nowell
                                    Opinion by Justice Nowell
       The underlying proceeding ended in a mistrial on February 4, 2019 and is scheduled for a

new trial on September 30, 2019. In this original proceeding, relators seek a writ of mandamus

directing the trial court to vacate a February 3, 2019 order sustaining the defendants’ Motion in

Limine No. 18 and to vacate a February 4, 2019 order sanctioning relators’ attorney for violating

Motion in Limine No. 18 and Motion in Limine No. 40. To be entitled to mandamus relief, a

relator must show both that the trial court has clearly abused its discretion and that relator has no

adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Based on the record before us, we conclude relators have not shown they are entitled

to the relief requested. Accordingly, we deny relators’ petition for writ of mandamus. See TEX.
R. APP. P. 52.8(a) (the court must deny the petition if the court determines relator is not entitled to

the relief sought).




                                                    /Erin A. Nowell/
                                                    ERIN A. NOWELL
                                                    JUSTICE


190483F.P05




                                                 –2–